


115 HR 5589 IH: Examine Overseas Diplomatic Footprint Act of 2018
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5589
IN THE HOUSE OF REPRESENTATIVES

April 24, 2018
Mr. McCaul introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To consolidate certain small diplomatic and consular posts, and for other purposes.

 
1.Short titleThis Act may be cited as the Examine Overseas Diplomatic Footprint Act of 2018. 2.Consolidation of small diplomatic and consular posts (a)New embassies and consulatesPrior to initiating site selection for a diplomatic or consular post that is expected to employ ten or fewer direct hire United States Government employees on average for at least three years after opening, the Secretary of State shall conduct an analysis of options, including consolidating such proposed post with other nearby diplomatic or consular posts. 
(b)NotificationNot later than 30 days after conducting an analysis of options pursuant to subsection (a), the Secretary of State shall notify the appropriate congressional committees of the results of such analysis. (c)Existing small diplomatic and consular postsThe Secretary of State shall complete a cost-benefit analysis for maintaining each diplomatic and consular post that has employed ten or fewer direct hire United States Government employees on average over the three years prior to the date of the enactment of this Act. Each such analysis shall include, at minimum, the following: 
(1)The full cost of maintaining each such post. (2)Any policy value or other value that United States Government tenants derive from each such post. 
(3)Whether regular consular services, including United States citizen services, are provided at each such post. (4)The nearest alternative location at which regular consular services, including United States citizen services, are available with respect to each such post. 
(5)Input from each such post regarding any unique operational or policy value such post provides. (d)ReportNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the results of the analyses under subsections (a) and (c). 
(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)in the House of Representatives— 
(A)the Committee on Foreign Affairs; and (B)the Committee on Appropriations; and 
(2)in the Senate— (A)the Committee on Foreign Relations; and 
(B)the Committee on Appropriations.  